DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 now recites that the first grinding piece ‘touches the wafer’ and the polishing pad when pushing the first grinding piece against the pad.’  This is deemed new matter as the original disclosure does not support this language.  Nowhere is it said that the grinding piece touches or is in contact with the wafer. At [0027] it says the inner diameter of the ring 138 is larger than the wafer.  Therefore, this does not support the grinding piece touching the wafer as the grinding piece is shown to be attached directly below ring and of the same size in the drawings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang-6730191 in view of Lin-2015/0165587.

Chang discloses 1. A method comprising: supplying a slurry (26, claim 3) onto a polishing pad 13; holding a first wafer 10 against the polishing pad 13 by a first polishing head 21; (Fig 6 shows holding two wafers 10 simultaneously with two heads 21 against pad 13, claims 1,2)  holding a second wafer 10 against the polishing pad 13 by a second polishing head 21; pushing (col 5, line 20) a first grindinq piece 42 against the polishinq pad 13 by the first polishinq head 21; and rotating the polishing pad 13 via rotatable platen 14 (col 5, line 3).  
	Although the recitation that the grinding piece touches the wafer is new matter, this is not disclosed by Chang. However, Lin teaches a retaining ring 140 with a grinding piece 146 at the bottom surface, wherein the radius R of the retaining ring/grinding piece is at most 1 mm [0025]  and therefore can be smaller and touch the wafer during grinding. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to have a radius of the grinding piece of Chang to be the same as wafer, as taught by Lin, in order to have no movement of wafer within cavity to prevent chipping of a moving wafer against grinding piece.
Chang further discloses 2. The method of claim 1, wherein holding the first wafer against the polishing pad and holding the second wafer against the polishing pad are performed in the same period of time (Fig 6, claim 2).  
3. The method of claim 1, further comprising: wherein pushing the first grinding piece 42 against the polishing pad 13 and holding the first wafer 10 against the polishing pad are performed in the same period of time (Fig 6, claim 2).  
4. The method of claim 1, wherein pushing the first grinding piece 42 against the polishing pad 13, holding the first wafer 10 against the polishing pad 13, and holding the second wafer 10 against the polishing pad are performed in the same period of time (Fig 6, claim 2).  
5. The method of claim 1, further comprising: pushing a second grinding piece 42 (Fig 6, col 5, lines 27-35) against the polishing pad 13, wherein pushing the first grinding piece 42 against the polishing pad, holding the first wafer 10 against the polishing pad, holding a second grinding piece 42 against the polishing pad, and holding the second wafer 10 against the polishing pad 13 are performed in the same period of time (Fig 6 shows two heads 21 holding two wafers 10 and two dressing pieces 42 against pad 13 simultaneously, claim 2, col 5, lines 27-35).  
7. The method of claim 1, further comprising: rotating the first polishing head 21 (Fig 6, any of the three heads 21 located to the left of middle “19”) about a first axis 24; and rotating the second polishing head 21 (Fig 6-see mark-up below-any of the three heads 21 located to the right of “19” and diametrically across from one of the first heads on the left) about a second axis (24-see Fig 6, see attached mark-up below), wherein the polishing pad 13 is rotated about a third axis 15/19 via platen 14 between the first axis and the second axis (Fig 6 mark-up below.)

    PNG
    media_image1.png
    527
    585
    media_image1.png
    Greyscale

8. The method of claim 7, further comprising: rotating the first grinding piece 42 about the first axis 24 (addressed above).  
Regarding claims 9,10, 	Chang discloses the claimed invention, as detailed above, but does not specifically disclose the location of the slurry distribution in Fig 6 related to the first and second polishing heads (1st and 2nd axes) and the first polishing head (1st axis) and the platen axis (3rd axis) or that the slurry is closer to one of the heads per claim 17.  However, Chang discloses supplying a slurry through 26 (claim 3) and in the prior art Figs shows the slurry being supplied between a first axis 24 and the platen axis (3rd axis). Although the exact location of the slurry supply is not shown in Fig 6, it would have been obvious to one of ordinary skill in the art at time invention was made to choose a central location to distribute the slurry by looking at Fig 1 of Change, such that one of ordinary skill would consider slurry distribution to be between a polishing head (1st axis) and the platen axis (3rd axis) which would result closer to one head than another head shown in Fig 6 of Chang and would be between a first and second head of Fig 6 of Chang in order to distribute slurry from one source that could simultaneously be used for two or more heads. 

Claim(s) 11,12,14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang-6730191 in view of Doan-RE39195.
Chang discloses 11. A method comprising: supplying a slurry (26, claim 3) onto a polishing pad 13; holding a first grinding piece 42 of a first polishing head 21 against the polishing pad 13, wherein the first grinding piece 42 is fixed on the first polishing head 21-see Fig 4; holding a second grinding piece 42 of a second polishing head 21 against the polishing pad 13; and rotating the polishing pad via platen 14 (claim 3 and Fig 6 mark-up above shows simultaneous wafer polishing and dressing of pad with grinding pieces 42).  
Chang does not disclose the first grinding piece to be a plurality of pieces spaced apart by gaps.  However, Doan teaches a CMP apparatus and method that polishes a wafer and dresses a pad at the same time, wherein the dresser comprises a plurality of pieces 70 (Fig 4) spaced by a gap.  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the grinding piece of Chang with a plurality of pieces spaced by a gap, as taught by Doan, in order to have spaces around the periphery to allow slurry to flow to wafer while performing CMP to more efficiently polish wafer.
Chang further discloses 12. The method of claim 11, wherein holding the first grinding piece 42 against the polishing pad 13 and holding the second grinding piece 42 against the polishing pad 13 are performed in the same period of time (Fig 6 above and claim3).  
14. The method of claim 11, further comprising: rotating the first grinding piece 42 about a first axis 24; and rotating the second grinding piece 42 about a second axis 24 (Fig 6), wherein the polishing pad 13 is rotated about a third axis 15/19 between the first axis 24 and the second axis 24 (Fig 6-see mark-up above-any of the three heads 21 located to the right of “19” and diametrically across from one of the first heads on the left).  
Regarding claims 15,16, Chang discloses the claimed invention, as detailed above, but does not specifically disclose the location of the slurry distribution in Fig 6 related to the first and second polishing heads (1st and 2nd axes) and the first polishing head (1st axis) and the platen axis (3rd axis) or that the slurry is closer to one of the heads per claim 17.  However, Chang discloses supplying a slurry through 26 (claim 3) and in the prior art Figs shows the slurry being supplied between a first axis 24 and the platen axis (3rd axis). Although the exact location of the slurry supply is not shown in Fig 6, it would have been obvious to one of ordinary skill in the art at time invention was made to choose a central location to distribute the slurry by looking at Fig 1 of Change, such that one of ordinary skill would consider slurry distribution to be between a polishing head (1st axis) and the platen axis (3rd axis) which would result closer to one head than another head shown in Fig 6 of Chang and would be between a first and second head of Fig 6 of Chang in order to distribute slurry from one source that could simultaneously be used for two or more heads. 


Regarding claims 17-20, Chang discloses the claimed invention, as detailed above, but does not specifically disclose the location of the slurry distribution in Fig 6 related to the first and second polishing heads (1st and 2nd axes) and the first polishing head (1st axis) and the platen axis (3rd axis) or that the slurry is closer to one of the heads per claim 17.  However, Chang discloses supplying a slurry through 26 (claim 3) and in the prior art Figs shows the slurry being supplied between a first axis 24 and the platen axis (3rd axis). Although the exact location of the slurry supply is not shown in Fig 6, it would have been obvious to one of ordinary skill in the art at time invention was made to choose a central location to distribute the slurry by looking at Fig 1 of Change, such that one of ordinary skill would consider slurry distribution to be between a polishing head (1st axis) and the platen axis (3rd axis) which would result closer to one head than another head shown in Fig 6 of Chang and would be between a first and second head of Fig 6 of Chang in order to distribute slurry from one source that could simultaneously be used for two or more heads. 
In addition, Chang discloses the first grinding piece 42 under the ring 40 but does not disclose a height of the top surface of ring being lower than a top surface of the wafer.  However, Doan teaches a CMP apparatus and method that polishes a wafer and dresses a pad at the same time, wherein the dresser 70 is below retaining ring 62 (blackened section of body 60-see diagram below), wherein the 

    PNG
    media_image2.png
    258
    187
    media_image2.png
    Greyscale
 
height of the top surface of ring (blackened section) is lower than height of top surface of wafer. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the retaining ring/grinding piece of Chang with an upper height lower than top height of wafer, as taught by Doan, in order to buffer top edge of wafer from moving into ring or grinding piece to prevent chipping.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang-6730191 in view of Lin, and in further view of Stoeckgen-6699107.
Chang and Lin teach the claimed invention, as detailed above, by do not show the source of pressure for pressing the polishing/condition head 21/20 being a first gas supplied to a chamber of the head 21/20.  
	However, Stoeckgen teaches a polishing/conditioning head 200 for simultaneously polishing a wafer 205 and conditioning 204 a pad 206 wherein the head includes a first gas source (not shown) for supplying a first gas to a chamber 207 of the polishing head 200 (col 4, line 60-col 5, line 5.)  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the polishing head of Chang and Lin with a pressurized gas source and chamber, as taught by Stoeckgen, in order to precisely control the pressure of the wafer and grinding/conditioning piece against the pad to improve wafer uniformity during polishing.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang-6730191 in view of Doan, and in further view of Stoeckgen-6699107.
Chang and Doan teach the claimed invention, as detailed above, by do not show the source of pressure for pressing the polishing/condition head 21/20 being a first gas supplied to a chamber of the head 21/20.  
	However, Stoeckgen teaches a polishing/conditioning head 200 for simultaneously polishing a wafer 205 and conditioning 204 a pad 206 wherein the head includes a first gas source (not shown) for supplying a first gas to a chamber 207 of the polishing head 200 (col 4, line 60-col 5, line 5.)  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the polishing head of Chang and Doan with a pressurized gas source and chamber, as taught by Stoeckgen, in order to precisely control the pressure of the wafer and grinding/conditioning piece against the pad to improve wafer uniformity during polishing.

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar wafer polishers with dressing rings for simultaneously polishing wafer and dressing pad.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 1 now introduces new matter. In addition, the added subject matter has been addressed by Chang in view of Lin.  Claims 11 and 17 have been addressed by Chang in view of Doan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
December 2, 2022
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723